122 Ga. App. 481 (1970)
177 S.E.2d 510
NATIONAL ADVERTISING COMPANY
v.
NORTH AMERICAN INSURANCE & REALTY COMPANY, INC.
45521.
Court of Appeals of Georgia.
Argued September 10, 1970.
Decided September 22, 1970.
Lester & Lester, C. Christopher CoCroft, Jr., for appellant.
Jay M. Sawilowsky, for appellee.
EBERHARDT, Judge.
1. Exhibits attached to a petition control over its general allegations. Gaines v. Sheldon Simms Co., 119 Ga. App. 870 (169 SE2d 126); Gilham v. Stamm & Co., 117 Ga. App. 846 (162 SE2d 248); Williams v. Appliances, Inc., 91 Ga. App. 608 (4) (86 SE2d 632); Spiegel v. Hays, 103 Ga. App. 293, 297 (119 SE2d 123); J. G. T., Inc. v. Brunswick Corp., 119 Ga. App. 719 (1) (168 SE2d 847). Solemn admissions in judicio as made in the pleadings are conclusive against the party making them, unless formally withdrawn from the pleadings (Wood v. Claxton, 199 Ga. 809 (1) (35 SE2d 455)), and a party to a suit will not be allowed to disprove an admission made in his pleadings, unless it has been withdrawn from the record. Head v. Lee, 203 Ga. 191 (8) (45 SE2d 666). Consequently defendant's motion for summary judgment was properly granted where plaintiff brought suit against the corporate defendant, doing business under a trade name, "upon an account which is now due, copy of which is hereto attached, marked `Exhibit A' and made a part of this petition by reference thereto," and where the statement of the account attached to the complaint shows the debtor to be an individual doing business under the trade name. Williams v. Appliances, Inc., 91 Ga. App. 608 (4), supra; Gilham v. Stamm & Co., 117 Ga. App. 846, supra; Gaines v. Sheldon Simms Co., 119 Ga. App. 870, supra. Cf. Lamas Company, Inc. v. Baldwin, 120 Ga. App. 149 (169 SE2d 638).
2. Defendant's remaining contentions need not be considered.
Judgment affirmed. Jordan, P. J., and Pannell, J., concur.